Citation Nr: 0205266	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-13 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for infertility, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for skin disability, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for disability 
described as bleeding gums, to include as due to an 
undiagnosed illness. 

(The issues of entitlement to service connection for left arm 
spasm, shortness of breath, chronic fatigue, a sleep 
disorder, psychiatric disability, memory loss, uncontrolled 
blinking, and headaches, to include as due to an undiagnosed 
illness, will be the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to May 
1991, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a September 1997 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran was afforded a personal hearing at 
the RO in September 1998.  The case was previously before the 
Board and was remanded in November 2000. 

The Board is undertaking additional development of the issues 
of entitlement to service connection for left arm spasm, 
shortness of breath, chronic fatigue, a sleep disorder, 
anxiety and depression, memory loss, uncontrolled blinking, 
and headaches pursuant to the authority granted by 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing these issues.  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

2.  The veteran suffers from chronic gastrointestinal 
symptoms, diagnosed as irritable bowel syndrome, which were 
manifested prior to December 31, 2001.

3.  The veteran does not suffer from infertility. 

4.  The veteran does not suffer from current chronic skin 
disability.   

5.  The veteran's bleeding gums have been attributed to a 
know medical diagnosis of gingivitis with periodontitis which 
was first manifested after the veteran's active duty service 
and is otherwise unrelated to such service.   


CONCLUSIONS OF LAW

1.  Disability manifested by gastrointestinal symptoms and 
diagnosed as irritable bowel syndrome is presumed to have 
been incurred in the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 1991 & Supp. 2001); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001); 38 C.F.R. § 3.317 
(2001).

2.  Infertility was not incurred in or aggravated by the 
veteran's active military service, nor may it be presumed to 
have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.317 (2001).

3.  Chronic skin disability was not incurred in or aggravated 
by the veteran's active military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

4.  Disability described as bleeding gums was not incurred in 
or aggravated by the veteran's active military service, nor 
may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in connection with the 
issues of gastrointestinal disability, infertility, skin 
disability and bleeding gums.  The record includes various VA 
examination reports as well as private treatment records.  
While it appears that service medical records for the period 
of the veteran's active duty service have not been made of 
record, the claims file shows various attempts by the RO to 
locate and obtain such records.  However, the RO requests 
have met with negative responses.  At any rate, the bases for 
the Board's determinations as to the issues of 
gastrointestinal disability, infertility, skin disability and 
bleeding gums would not change even if the veteran's service 
medical records had been located.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issues on appeal.  The Board notes 
that the RO requested copies of the veteran's private dental 
records in September 1998; however, no response was received 
from the veteran's private dentist.  In a March 2001 letter, 
the RO informed the veteran of the enactment of the VCAA and 
explained the duty to assist.  The RO also informed the 
veteran of what evidence had been received and what was 
needed from him and where to send such information.  The 
veteran has not responded to the RO's March 2001 letter.  
Under these circumstances, no further action is necessary to 
assist the veteran with the claims decided herein.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection, to include consideration 
as due to an undiagnosed illness.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2001, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  See 38 C.F.R. 
§ 3.317(b).  Compensation availability has recently been 
expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).  

I.  Gastrointestinal Disability

With regard to the veteran's claim of entitlement to service 
connection for gastrointestinal disability, to include 
consideration as due to an undiagnosed illness, the Board 
notes that gastrointestinal signs or symptoms are designated 
manifestations of an undiagnosed illness pursuant to the 
provisions of 38 C.F.R. § 3.317(b).  The evidence of record 
demonstrates the veteran has testified that his chronic 
diarrhea symptoms began in the later part of March 1991 and 
had worsened since that time.  At a December 1996 VA 
gastroenterology examination, the veteran reported having 
loose stools and abdominal cramping for the last five years.  
Occasional nocturnal diarrhea was also noted.  In January 
1998, the veteran reported that he passed loose stools once 
or twice a day, but without bleeding or cramping at that 
time.  A December 1996 VA examiner noted that the nature of 
the veteran's diarrhea was compatible with functional bowel 
disease, and a December 1996 colonoscopy report noted an 
impression of chronic diarrhea, probably irritable bowel.  A 
relevant diagnosis of irritable bowel syndrome was noted upon 
VA intestinal examination dated in January 1998.  

Thus, the veteran's chronic gastrointestinal symptoms have 
been attributed to a known medical diagnosis which would 
appear at first glance to preclude consideration as due to an 
undiagnosed illness.  However, as previously noted, the law 
pertaining to undiagnosed illness has recently been expanded 
to include "medically unexplained chronic multisymptom 
illnesses," such as irritable bowel syndrome.  See Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  After reviewing the evidence, 
the Board finds that the gastrointestinal symptomatology was 
manifest to the requisite degree prior to December 31, 2001.  
In view of the change in law equating a diagnosis of 
irritable bowel syndrome with a finding of an undiagnosed 
illness manifested by gastrointestinal symptoms, the Board 
concludes that service connection for irritable bowel 
syndrome under 38 U.S.C.A. § 1117 is established.  

II.  Infertility

The veteran has alleged that he and his spouse have tried 
many times to conceive a child with no success.  However, 
upon VA genitourinary examination in April 1999, it was noted 
that a semen analysis had been completed and showed normal 
quantitative microscopic semen parameters.  The examiner 
opined that the veteran appeared to have good quantitative 
microscopic semen characteristics unaffected by his Gulf War 
service.  Therefore, despite the veteran's contentions, the 
medical evidence demonstrates that the veteran does not 
suffer from a chronic infertility disability.

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the veteran may testify 
as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  In this case, medical personnel have found after 
specialized testing that the veteran does not suffer from 
infertility.  In the absence of proof of a present 
disability, there can be no valid claim for service 
connection under any theory.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992).  Accordingly, there is no basis for 
establishing service connection for infertility.

III.  Skin Disability

Likewise, the evidence shows no evidence of current chronic 
skin disability.  The veteran has reported experiencing a 
rash in his groin area upon his return from service in the 
Persian Gulf theater of Operations.  A 1994 VA clinical 
record lists a diagnosis of tinea cruris.  Treatment was by 
medication and he was to return to the clinic if the rash did 
not improve.  A January 1998 VA examination report notes that 
the veteran's groin rash had resolved with no recurrence.  
The examiner noted there was no tinea cruris evident on 
examination.  At his September 1998 RO hearing, the veteran 
testified that the condition resolved sometime around 1993 
and that he no longer had a problem with tinea cruris.  The 
many VA examination reports of record consistently 
demonstrate no current findings of tinea cruris.  
Accordingly, with no current chronic skin disability, there 
is no basis for service connection.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992).

IV.  Bleeding Gums

In regard to the veteran's claim of entitlement to service 
connection for bleeding gums, the veteran contends that his 
symptoms began about six months after his discharge from 
service.  The medical evidence demonstrates that upon VA 
examination dated in December 1996, oral examination revealed 
very poor oral hygiene with moderate to advanced gingivitis 
combined with moderate generalized periodontitis.  It was 
noted that oral health inferred longstanding poor oral 
hygiene with periodontitis.  Upon VA dental examination dated 
in January 1998, diagnoses of generalized mild gingivitis 
with localized periodontitis and bruxism were noted.  Thus, 
it appears that the veteran's symptom of bleeding gums has 
been attributed to diagnoses of gingivitis and periodontitis.  
Because the veteran's bleeding gums have been attributed to a 
known clinical diagnosis, entitlement to service connection 
pursuant to 38 C.F.R. § 3.317 is not warranted.  

The Board must also consider entitlement to service 
connection on a direct basis pursuant to 38 C.F.R. § 3.303.  
However, the record is silent for any competent medical 
evidence demonstrating that the veteran's generalized mild 
gingivitis with localized periodontitis was incurred in or as 
a result of active military service.  Furthermore, the 
veteran has stated that his bleeding gums began after his 
release from military service.  As previously noted, the 
veteran has been afforded two VA dental examinations.  The 
December 1996 VA dental examiner noted that the veteran's 
oral health inferred longstanding poor oral hygiene with 
periodontitis.  At that time, the veteran reported having 
bleeding gums for the past two years.  

Based on the evidence, there is no basis for finding that 
dental disability was manifested during the veteran's 
military service or is otherwise related to such service.  
The veteran himself has stated that his bleeding gums began 
after his active duty service.  In sum, service connection is 
not warranted for dental disability described by the veteran 
as bleeding gums on either a direct or a presumptive basis.  


ORDER

Entitlement to service connection for irritable bowel 
syndrome is warranted.  To this extent, the appeal is 
granted. 

Entitlement to service connection for infertility is not 
warranted.  Entitlement to service connection for skin 
disability is not warranted.  Entitlement to service 
connection for bleeding gums is not warranted.  To this 
extent, the appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

